This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, HOUTZ, and PENNIX
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Alejandro E. RAMOS
           Aviation Ordnanceman Airman (E-3), U.S. Navy
                            Appellant

                             No. 202000021

                         Decided: 27 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 26 September 2019 by a special court-martial
 convened at Naval Station Norfolk, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 12 months, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander R. Andrew Austria, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Ramos, NMCCA No. 202000021
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2